                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


VAREX IMAGING CORP.,

             Plaintiff,                     Case No. 18-cv-6911

             v.

RICHARDSON ELECTRONICS, LTD.,               Judge John Robert Blakey

             Defendant.



                     MEMORANDUM, OPINION, AND ORDER

      Plaintiff Varex Imaging Corporation sued Defendant Richardson Electronics,

Ltd. for patent infringement.   Along with its complaint, Plaintiff filed a motion

seeking a preliminary injunction [10]. For the reasons explained below, this Court

denies the motion.

A.    Factual Background

      Plaintiff produces X-ray tubes, including its flagship product, the MCS-7078

X-ray tube, nicknamed the Snowbird. [33] at ¶¶10, 12. The technology developed in

concert with the Snowbird project resulted in the issuance of numerous patents from

the United States Patent and Trademark Office, including U.S. Patent No. 6,456,692

(the ‘692 patent”), entitled “High Emissive Coatings on X-Ray Tube Components” and

U.S. Patent U.S. Patent No. 6,519,317 (the ‘317 patent), entitled “Dual Fluid Cooling

System for High Power X-Ray tubes.” Id. at ¶¶11, 27, 31. The ‘692 patent is
      generally directed towards an X-ray tube with a vacuum enclosure in
      which a cathode generates electrons that are converted into X-rays upon
      collision with a rotating anode, which is supported by a rotor
      incorporating a highly emissive coating, and in which the bearing
      assembly that supports the rotor is located at least partially within the
      rotating anode.

Id. at ¶30. The ‘317 patent is

      generally directed towards a system and method for cooling a high-
      power X-ray tube in which an X-ray tube is disposed within a housing,
      a first coolant in the housing absorbs heat from the X-ray tube, and a
      second coolant flows through a passageway within the tube that directs
      the flow of the second coolant proximate to a portion of the X-ray tube.

Id. at ¶34. The Snowbird X-ray tube incorporates the emmisive coating claimed in

the ‘692 patent and the dual coolant system claimed in the ‘317 patent. Id. at ¶36.

Plaintiff owns all rights in both patents. Id. at ¶¶28, 32.

      Plaintiff sells its Snowbird X-ray tubes exclusively to Toshiba/Canon for use in

the Toshiba/Canon Aquilion Computed Tomography (“CT”) System. Id. at ¶10. For

any given CT scanner, Toshiba/Canon will purchase numerous X-ray tubes, as the

tubes are consumables and will need to be replaced multiple times during the

scanner’s lifespan. Id. at ¶16. When Toshiba/Canon returns spent Snowbird tubes

to Plaintiff, Plaintiff will scrap the X-ray tube insert and examine components to see

if they can be refurbished and reused; the tube itself is destroyed. Id. at ¶25.

      Defendant manufactures and sells aftermarket components for medical devices,

including an X-ray tube called the ALTA750, an alternative to the Snowbird X-ray

tube. Id. at ¶¶37–38. Defendant manufactures the ALTA750 using a combination of

used Snowbird components and newly-manufactured components. Id. at ¶¶41–44.




                                           2
The ALTA750 X-ray tube is then placed within a used Snowbird X-ray tube housing

and sold. Id. at ¶45.

       Plaintiff sued Defendant on October 15, 2018 for patent infringement and filed

an amended complaint on November 27, 2018. See [1], [33]. Plaintiff alleges (in count

1 of its amended complaint) that Defendant infringes at least claims 1, 3, 6, 7, and 12

of the ‘692 patent, in violation of 35 U.S.C. § 271(a). Claims 1 through 3 1 read as

follows:

           1. An x-ray tube comprising:
           a vacuum enclosure having an electron source and anode disposed
                therein, said anode having a target surface positioned to receive
                electrons emitted by said electron source;
           a rotor at least partially received within said anode, and wherein the
                rotor is operably connected to the anode;
           a bearing assembly rotatably supporting said rotor and at least
                partially received within said anode so that said rotor is at least
                partially interposed between said bearing assembly and said
                anode; and
           an emissive coating disposed on at least a portion of said rotor that is
                disposed within the anode, the coating being comprised of a
                material that increases the emissivity of the rotor surface.

        2. An x-ray tube as defined in claim 1, further comprising at least one
       cooling structure disposed proximate said emissive coating wherein heat
       emitted from said emissive coating is at least partially absorbed by said
       at least one cooling structure.

        3. An x-ray tube as defined in claim 2, wherein said at least one cooling
       structure comprises an annular extended surface concentrically
       disposed about said rotor.

[33-1], p. 10 ('692 patent, col. 9, lines 31–54). Claim 6 (which depends from claim 1)

and claim 7 (which depends from claim 6), claim:


1 Plaintiff alleges that Defendant infringes claims 1 and 3 but does not allege that Defendant infringes
claim 2. But because claim 3 depends from claim 2, Defendant cannot infringe each and every element
of claim 3 without also infringing claim 2. Accordingly, the Court includes claim 2 here as well.

                                                   3
        6. An x-ray tube as defined in claim 1, wherein said emissive coating
       comprises a mixture of titanium oxide and aluminum oxide.

        7. An x-ray tube as defined in claim 6, wherein said mixture comprises
       approximately 13% titanium oxide and approximately 87% aluminum
       oxide.

Id. ('692 patent, col. 9, lines 59–64). And, finally, claim 12 (which depends from claim

1) claims:

        12. The x-ray tube as recited in claim 1, wherein said rotor comprises
       an inner surface proximate said bearing assembly and an outer surface
       proximate said anode, said emissive coating being disposed at least on
       said outer surface.

Id. ('692 patent, col. 10, lines 9–12).

       Plaintiff also alleges, in count 2 of its amended complaint, that Defendant

infringes at least claims 34–37 of the ‘317 patent, in violation of 35 U.S.C. § 271(a)

and (b). Those claims read as follows:

       34. An x-ray device, comprising:
       (a) an x-ray tube substantially disposed within a housing; and
       (b) a cooling system, the cooling system including:
           (i) a first coolant disposed in the housing so that at least a portion of
                heat dissipated by the x-ray tube is absorbed by the first coolant;
                and
           (ii) at least one fluid passageway capable of directing a flow of a
                second coolant proximate to at least a portion of the x-ray tube so
                that at least a portion of heat dissipated by the x-ray tube is
                absorbed by the second coolant, the at least one fluid passageway
                being at least partially defined in a shield structure disposed
                between a target anode and an electron source of said x-ray tube.

       35. The x-ray device as recited in claim 34, wherein said at least one
       fluid passageway is at least partially defined within a target cooling
       block that is positioned at a point that is substantially adjacent to a
       target anode of the x-ray tube.

       36. The x-ray device as recited in claim 34, wherein said first coolant
       comprises a dielectric fluid.


                                            4
       37. The x-ray device as recited in claim 34, wherein said second coolant
       comprises water and alcohol.

[33-1], at p. 31 ('317 patent, col. 18, lines 8–30).

       A week after initiating this lawsuit, Plaintiff moved for a preliminary

injunction [10], seeking to stop Defendant from making and selling its ALTA750 X-

ray tubes.

B.     Discussion & Analysis

       The Patent Act authorizes courts to grant injunctions to prevent violations of

patent rights, 35 U.S.C. § 283, though a preliminary injunction “is an extraordinary

remedy never awarded as of right.” Wind Tower Trade Coal. v. United States, 741

F.3d 89, 95 (Fed. Cir. 2014) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S.

7, 24 (2008)). A party seeking a preliminary injunction must show that it will suffer

irreparable harm without the injunction; that traditional legal remedies are

inadequate to compensate it; and that it has some likelihood of succeeding on the

merits of its claims. E.g., Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the

USA, Inc., 549 F.3d 1079, 1085–86 (7th Cir. 2008). If a plaintiff fails to meet just one

of these prerequisites, the request for a preliminary injunction must be denied.

McDavid Knee Guard, Inc. v. Nike USA, Inc., 683 F. Supp. 2d 740, 744 (N.D. Ill. 2010)

(citing Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1366–67 (Fed. Cir. 2008)).

       To prove a likelihood of success on the merits, a patentee must show both the

validity of its patents and defendant’s infringement of the patents, a showing that

depends upon the meaning of the asserted claims and their relationship to the



                                             5
accused product. Chamberlain Grp, Inc. v. Lear Corp., 516 F.3d 1331, 1339–40 (Fed.

Cir. 2008); Reebok, Int'l Ltd. v. J. Baker, Inc., 32 F3d 1152, 1555 (Fed. Cir. 1994).

Thus, any likelihood of success analysis begins with the parties’ arguments on

validity and claim construction. See, e.g., Tinnus Enterprises, LLC v. Telebrands

Corp., 846 F.3d 1190, 1203 (Fed. Cir. 2017) (An infringement analysis involves the

two-step process of construing the claims and comparing the properly construed

claims to the accused product.). This case stands in an unusual posture because

Plaintiff indicates in its motion that it does not believe the Court needs to resolve any

claim construction issues at this time, see [12], p. 20, and Defendant does not disagree

but also has not conceded infringement; instead, Defendant argues that Plaintiff’s

patents are invalid because every limitation of the asserted claims from the patents

in suit were disclosed in the prior art, see [31], p. 21; [69], pp. 13–15. 2 And Plaintiff

has responded to the invalidity argument with contradictory arguments. See [61], pp.

30–33. So the current record remains less than fully developed as to both claim

construction and invalidity (the latter consisting of competing arguments and

declarations), impeding this Court’s ability to make definitive rulings concerning any

likelihood of success at this time. 3


2 The invalidity argument bolsters the Court’s conclusion today that a preliminary injunction should
not issue. See, e.g., Liqwd, Inc. v. L'Oreal USA, Inc., 720 F. App'x 623, 629–30 (Fed. Cir. 2018) (“If the
alleged infringer presents a ‘substantial question’ of invalidity, and the patent holder does not
establish the likely lack of merit of the invalidity contention, the preliminary injunction should not
issue.”) (citations omitted); Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1359 (Fed.
Cir. 2001) (“In resisting a preliminary injunction, [a defendant] need not make out a case of actual
invalidity. Vulnerability is the issue at the preliminary injunction stage, while validity is the issue at
trial. The showing of a substantial question as to invalidity thus requires less proof than the clear and
convincing showing necessary to establish invalidity itself.”).

3In fact, the Court raised this issue with the parties at the August 15, 2019 motion hearing. But the
parties declined the Court’s invitation to decide the present issues on a full evidentiary record.

                                                    6
      As it turns out, however, the Court need not resolve these arguments now,

because Plaintiff has failed to demonstrate that it will suffer irreparable harm absent

preliminary injunctive relief. See Reebok Int'l Ltd. v. J. Baker, Inc., 32 F.3d 1552,

1556 (Fed. Cir. 1994) (because a movant must establish both a likelihood of success

on the merits and irreparable harm, the district court may deny a preliminary

injunction based upon the movant’s failure to establish either of these two crucial

factors without making additional findings respecting the other factors.).

      To prove irreparable harm, a patentee must show that: (1) absent an injunction,

it will suffer irreparable harm; and (2) a sufficiently strong casual nexus relates the

alleged harm to the alleged infringement. Apple Inc. v. Samsung Elecs. Co., 695 F.3d

1370, 1374 (Fed. Cir. 2012). To determine whether the patentee will suffer

irreparable harm absent an injunction, the Court may consider factors such as the

nature of competition between the patentee and the infringer, the willingness of a

patentee to license, and any lost sales the patentee has proven. Presidio Components,

Inc. v. Am. Tech. Ceramics Corp., 875 F.3d 1369, 1383 (Fed. Cir. 2017), cert. denied,

139 S. Ct. 144 (2018). Here, Plaintiff has shown that it does not license its products.

But the other two factors weigh in Defendant’s favor: the record shows that the

parties do not compete in the relevant market, and Plaintiff has not proven lost sales.

      Plaintiff argues that, absent injunctive relief, it will suffer lost market share,

loss of goodwill and future business opportunities, and loss of reputation as an

innovator. Plaintiff also argues that it will suffer irreparable harm because its

patents will expire during this litigation.



                                              7
      Turning first to market share, the record fails to support Plaintiff’s argument

that Defendant’s alleged infringement has resulted in lost sales and loss of market

share. Plaintiff sells its new tubes only to Toshiba/Canon, [14], ¶ 13, and Defendant

does not sell to Toshiba/Canon. The two do not directly compete when it comes to

newly-manufactured X-ray tubes. The record also fails to show any drop in sales to

Toshiba/Canon.     Indeed, Plaintiff and Toshiba/Canon re-upped their exclusive

agreement in August of 2018, after the accused product entered the market,

maintaining sales levels–and pricing–through 2020. See [31-2], p. 2 (showing the

same target volume and pricing information as the three-Year Pricing Agreement

executed April 1, 2017, [31-1], p. 3). Plaintiff has offered no evidence to show that the

target volume fell after Defendant released the accused product.

      Plaintiff also claims that Defendant’s actions have damaged its relationship

with Toshiba/Canon: beyond lost sales, Plaintiff argues that absent injunctive relief

its ability to maintain Toshiba/Canon as a development partner and to attract other

development partners could be substantially compromised. Such harm is not only

speculative but belied by the evidence. Plaintiff’s Chief Executive Officer, Sunny

Sanyal, conceded that Plaintiff had not lost any projects with Toshiba/Canon. [70-2],

p. 145.

      Plaintiff further argues that Defendant’s product has purportedly caused a

drop in sales in the “replacement tube market.” But the record shows that any such

lost sales would come at Toshiba/Canon’s expense and not at Plaintiff’s expense.

Plaintiff’s arguments implicitly concede this point. For example, Plaintiff claims that,



                                           8
before Defendant’s intrusion into Plaintiff’s “exclusive market for replacement tubes

for Canon’s Aquilion scanners,” Plaintiff “was the only manufacturer and (through

Canon) the only supplier of such tubes.” [70], p. 4; App. 263–64, 338, 457, 632

(emphasis added). But now, Plaintiff argues, Defendant “is competing for those

sales, including by inducing end-users not to renew their service contracts with

Canon.” Id.; App. 274–75, 327 (emphasis added). Plaintiff’s expert opines that

Defendant’s conduct will cause Canon to sell fewer Snowbird products. [53], p.3

(emphasis added). This argument might be effective if Toshiba/Canon were suing for

lost market share. But Toshiba/Canon is not a Plaintiff here. And Plaintiff has not

explained, or otherwise presented evidence to support, how it would have standing to

assert a claim for Toshiba/Canon’s potential loss in future sales.

      Along the same lines, Plaintiff argues that “for every replacement tube sale

Richardson makes (when a customer purchases an ALTA750 from Richardson

instead of a Snowbird from Canon), Varex loses a sale of a replacement tube to Canon.

[70], App. 252, 267–69, 364, 457. Initially, the record shows that Toshiba/Canon buys

tubes new from Varex for its scanners and there is no evidence in the record that it

will accept a refurbished or rebuilt tube. Toshiba/Canon buys only from Plaintiff and

does not buy from Defendant. As such, there exists no evidence to support Plaintiff’s

attenuated lost sales argument. Moreover, this theory, that Plaintiff is claiming lost

sales in a different market (namely, the replacement tube market), undermines

Plaintiff's allegation that X-ray tubes are consumables, and that there exists no




                                          9
recognized industry or market for repair or replacement of Snowbird X-ray tubes. 4

In addition to being included as an allegation of Plaintiff’s amended complaint, this

argument stood at the crux of Plaintiff’s response to Defendant’s motion to dismiss

on the basis of patent exhaustion. [33], ¶ 66.

        As to irreparable harm, Plaintiff also claims that Defendant’s infringement

causes damage to Plaintiff’s reputation as an innovator. The Federal Circuit has

acknowledged that damage to a patentee’s reputation as an innovator can constitute

irreparable harm. For example, in Douglas Dynamics, LLC v. Buyers Products Co.,

717 F.3d 1336, 1344 (Fed. Cir. 2013), the Federal Circuit held that irreparable harm

“encompasses different types of losses that are often difficult to quantify, including

lost sales and erosion in reputation and brand distinction.” In that case, the court

determined that the patentee’s product (a snowplow) was the “Mercedes Benz S550”

of snowplows, and the accused product was akin to a Ford Taurus. Id. Recognizing

that “buyers interested in purchasing the Mercedes, when presented with both

choices, would not likely switch to the Ford and vice versa,” the court held that

        if the Ford made its place in the market by infringing on the intellectual
        property of the Mercedes and capitalized on its similarity to the better
        product, then the harm to the Mercedes product might go beyond a
        simple counting of lost sales—some of which would occur anyway if the
        Ford marketed itself effectively as a “Mercedes at half the price.” The
        Mercedes would lose some of its distinctiveness and market lure because


4 If Plaintiff were to concede that a market exists for refurbished X-ray tubes (and that the accused
product constitutes a refurbished tube), the Court would have to reconsider its prior findings
distinguishing this case from Impression Products, Inc. v. Lexmark International, Inc., 137 S. Ct. 1523
(2017); See [87] (noting that the line between repair (preserving the useful life of the original article)
and reconstruction (making a substantially new article) is drawn based upon the facts of the case, and
finding that, on the record before the Court–which was not fully developed–Plaintiff had alleged facts
to support its claim that Defendant’s actions fell on the reconstruction side of the line).


                                                   10
      competitors could contend that they had “similar features” without
      noting that those features infringe Mercedes’s proprietary technologies.

Id. There are several problems with this argument in this case. First, a finding of

such harm generally requires that the patentee and the alleged infringer compete

toe-to-toe in the relevant market, which Plaintiff has not demonstrated is the case.

Plaintiff is selling new tubes to Canon, and Defendant is selling tubes to others in the

aftermarket. Thus the record suggests that Defendant is not trying to pass its “Ford”

off as a “Mercedes”; rather, this case appears to fall within the principle explained in

Douglas Dynamics that “buyers interested in purchasing the Mercedes, when

presented with both choices, would not likely switch to the Ford.”            In short,

Toshiba/Canon wants the “Mercedes” and buys it from Plaintiff.

      More importantly, for infringement to cause such reputational harm, the

patents at issue must involve the features or qualities that create the reputation as

an innovator amongst consumers. See, e.g., Apple Inc. v. Samsung Electronics Co.,

Ltd., 809 F.3d 633, 653–54 (Fed. Cir. 2015) (Apple has a strong reputation as being

an innovator in the smartphone and tablet market; Apple’s marketing strategy was

“The Product as Hero,”–that is, the features of the product are the emphasis of the

marketing, not, e.g., price, customer service, etc., and the patents at issue cover the

types of features that made Apple's products the “hero.”) (Reyna, Circuit Judge,

concurring). Significant to Judge Reyna’s decision in Apple was the fact that the

patents in suit “covered features that consumers regularly interact with, thereby

influencing how consumers perceive Apple, not latent features which consumers may

not be aware of.” Id. at 954. In contrast, the patents at issue in this lawsuit involve,


                                          11
in the case of the ‘692 patent, an emissive coating and, in the case of the ‘317 patent,

a dual fluid cooling system, both of which exist within the vacuum enclosure of an X-

ray tube and neither of which is seen by the end user or consumer. In other words,

this case is not Apple, and Plaintiff has not explained how its reputation as an

innovator will be damaged by the presence of Defendant’s product elsewhere in the

market.

      Plaintiff also argues that it will be harmed absent injunctive relief because its

right to exclude will end within the next year or two. The Federal Circuit has rejected

this argument, see Reebok, 32 F.3d at 1558–59 (“if the right to exclude during the

litigation period alone established irreparable harm, the presumption of irreparable

harm stemming from a finding of likely success could never be rebutted, for every

patentee whose motion for a preliminary injunction is denied loses the right to

exclude an accused infringer from the market place pending the trial”; “acceptance of

that position would require a finding of irreparable harm to every patentee,

regardless of the circumstances”). This Court similarly rejects the argument.

      Finally, the Court notes that a preliminary injunction “should not issue if the

accused infringer ‘raises a substantial question concerning either infringement or

validity.’” Metalcraft of Mayville, Inc. v. The Toro Co., 848 F.3d 1358, 1364 (Fed. Cir.

2017) (quoting Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1350

(Fed. Cir. 2001)). As explained in the Court’s order on Defendant’s motion to dismiss

[87], Defendant has raised a substantial question as to whether the doctrine of patent

exhaustion will ultimately bar the asserted claims. Plaintiff has attempted to argue



                                          12
in connection with the present motion that Defendant competes with it in the

“replacement tube aftermarket” and that it has lost sales in this market as a result

of Defendant’s infringement. But, as noted above, this argument contradicts the

thrust of the arguments raised in response to Defendant’s motion to dismiss. Plaintiff

appears to be arguing that the tubes sold in the replacement tube aftermarket are

both newly-manufactured articles (when sold by Defendant) and replacements for

newly-manufactured Snowbird tubes (when sold by Canon for Plaintiff). Plaintiff

cannot have the factual record both ways. Either the tubes Defendant sells are

refurbished, in which case Defendant’s patent exhaustion defense remains viable, or

they are reconstructed new articles, unquestionably sold to customers other than

Plaintiff’s sole customer, in which case Canon (but not Plaintiff) may be able to blame

Defendant for its lost sales and lost market share. In either case, however, Plaintiff

has failed to demonstrate an entitlement to preliminary injunctive relief at this point

in the proceedings.




                                          13
C.    Conclusion

      For the reasons explained above, the Court finds that Plaintiff has failed to

demonstrate that, absent preliminary relief, it will suffer irreparable harm before a

decision can be rendered on the merits of its claims. Accordingly, the Court denies

Plaintiff’s motion for preliminary injunction [10].

      The case is set for a case management conference on October 17, 2019 at 10:15

a.m. in Courtroom 1203. The parties should be prepared at that time to set all

remaining dates for the lifecycle of the case.

Dated: September 30, 2019

                                                 Entered:


                                                 ____________________________
                                                 John Robert Blakey
                                                 United States District Judge




                                           14
